           Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NICHOLAS E. YOUNG                         *
FCI Petersburg Low                        *
P.O. Box 1000                             *
Petersburg, Virginia 23804                *
                                          *
       Plaintiff,                         *
                                          *
       v.                                 *   Civil Action No. 21-739
                                          *
DEPARTMENT OF JUSTICE                     *
950 Pennsylvania Avenue, N.W.             *
Washington, D.C. 20530-0001               *
                                          *
       Defendant.                         *
                                          *
*      *       *       *      *       *   *   *      *      *      *                *
                                        COMPLAINT

    This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq.,

as amended, and the Privacy Act (“PA”) of 1974, 5 U.S.C. § 552a, et seq., as amended, seeking

expedited production of records responsive to a request submitted by the Plaintiff Nicholas E.

Young, via his attorney of record, to two components of the Defendant Department of Justice

(“DOJ”).

                                        JURISDICTION

    1. This Court has both subject matter jurisdiction over this action and personal jurisdiction

over the Defendant pursuant to 5 U.S.C. § 552(a)(4)(B), 5 U.S.C. § 552a(g)(1)(B), and

28 U.S.C. § 1331.

                                             VENUE

    2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.
           Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 2 of 12




                                            PARTIES

   3. Plaintiff Nicholas E. Young (“Young”) is a U.S. citizen, and requested responsive records

through his attorney of record.

   4. Defendant DOJ is an agency within the meaning of 5 U.S.C. § 552(f) and 5 U.S.C.

§ 552a(a)(1), and is in possession and/or control of the requested records that are the subject of

this action. DOJ controls – and consequently serves as the proper party defendant for litigation

purposes for – the National Security Division (“NSD”) and the Federal Bureau of Investigation

(“FBI”).

                                  FACTUAL BACKGROUND

   5. This lawsuit is brought by Young based on FOIA and PA requests submitted on his

behalf by his attorney. It seeks production of records in the possession of DOJ (or its subordinate

components) regarding surveillance applications and orders, as well as records pertaining to

audio recordings made by an FBI Confidential Human Source (“CHS”), who targeted Young and

led to his eventual criminal prosecution.

           Young Becomes A Target Of The FBI After Declining To Become An Informant

   6. Young, a Muslim convert when he was 25 year old, served as a dedicated law

enforcement officer in Washington, D.C for the Washington Metropolitan Area Transit

Authority for over a decade having joined the agency in 2003. But when the FBI entered his life,

everything changed. New York Times, “How an American Ended Up Accused of Aiding ISIS

With Gift Cards,” January 28, 2017, https://www.nytimes.com/2017/01/28/us/politics/

washington-transit-cop-suspected-isis.html (last accessed March 14, 2021).

   7. In 2011, an FBI Agent offered Young an unsolicited opportunity: become an undercover

informant for the Bureau and gather information at local mosques on fellow Muslims who might


                                                 2
         Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 3 of 12




pose a terrorism threat. The clandestine work was said to be “a lot sexier” than his current job

and it could pay him a lot of money if the intelligence was helpful. Young flatly turned the Agent

down.

   8. Five years later, that same FBI Agent arrested Young. The U.S. District Court for the

Eastern District of Virginia issued an arrest warrant for Young on August 2, 2016, for allegedly

providing material support to the Islamic State of Iraq and al-Sham (otherwise known as “ISIS”),

a designated Foreign Terrorist Organization (“FTO”). Young was the first – and thought to have

been the only – law enforcement officer prosecuted out of more than one hundred Americans

who allegedly sought to help ISIS. But, unlike the majority of those defendants, he was not

accused of plotting violence or trying to travel to the Middle East to fight with terrorists.

Young’s crime: providing $245 in Google Play gift cards to a Muslim friend who in reality

turned out to be an FBI CHS. He also associated, which is how he came to the attention of the

FBI, years earlier with two other Muslims who were later prosecuted on terrorism charges. While

comments Young made over the years were incendiary, provocative and some quite despicable,

although none were tied to actionable conduct and never impacted his law enforcement position,

his case raises serious questions regarding the FBI’s aggressive targeting of American Muslim

converts, and the shroud of secrecy under which it operates to do so. See e.g., Diala Shamas,

“Where’s the Outrage When the FBI Targets Muslims?,” The Nation, October 31, 2013, at

https://www.thenation.com/article/archive/wheres-outrage-when-fbi-targets-muslims/ (last

accessed March 14, 2021); Sabrina Alimahomed-Wilson, “When the FBI Knocks: Racialized

State Surveillance of Muslims,” Critical Sociology, Vol. 45(6) 871–887 (2019), available at

https://csrr.rutgers.edu/wp-content/uploads/2020/01/when-the-fbi-knocks.pdf (last accessed




                                                  3
         Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 4 of 12




March 14, 2021). This FOIA/PA lawsuit seeks to break through that secrecy in favor of

transparency.

   9. The investigation into Young’s actions, including use of a CHS known as “Mo”, existed

for six years prior to his indictment. Young was said to have met on twenty separate occasions in

2014, with “Mo”, who was posing as a disgruntled U.S. military reservist of Middle Eastern

descent. The two continued to maintain communications over the next two years leading up to

the time of Young’s arrest. See United States v. Young, 260 F. Supp. 3d 530, 537 (E.D. Va.

2017).

   10. To be clear, as a Muslim convert, Young held passionate views about the Middle East.

Some of them actually aligned with the views of the U.S. Government. For example, he deplored

the “slaughter” of Syrians by the government of President Bashar al-Assad. While on vacation

leave from the Transit Authority, Young traveled to Libya in 2011 to join rebels fighting the

Qaddafi regime, long viewed as an enemy of the U.S. government and the culprit responsible for

the terrorist bombing of Pan Am 103 in 1988 that murdered one hundred eighty-nine Americans

– the largest number until the horrific day of 9/11 – and two hundred twenty-seven innocent

souls overall.

                  Evidence Was Withheld From Young During His Prosecution

   11. On January 17, 2017, the U.S. Attorney’s Office for the Eastern District of Virginia filed

a Notice indicating that the government conducted electronic surveillance of Young, as well as a

physical search of his property, pursuant to authorities provided by the Foreign Intelligence

Surveillance Act (“FISA”). The Notice also indicated that the government intends to offer into

evidence or otherwise use or disclose the fruits of its FISA surveillance of Young. In a sealed




                                                 4
         Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 5 of 12




ruling, the U.S. District Court Judge denied Young’s Motion to Suppress the evidence gathered

through FISA authorities. See Young, 260 F. Supp. 3d at 555 (noting existence of sealed ruling).

   12. To date, and despite all the legal protections that are supposed to exist under the U.S.

Constitution, the U.S. Government has never provided Young with access to any of the

underlying FISA warrant applications, Foreign Intelligence Surveillance Court orders or related

documentation, even in an unclassified format. The government has never produced evidence

showing that Young, a law enforcement officer and U.S. citizen was, or associated with, an

“agent of a foreign power,” the core predicate for warrantless FISA surveillance. 50 U.S.C.

§§ 1804 (a)(3)(A) & 1823(a)(3) & 1801(b)(2). In fact, the FBI’s investigation of Young and

apparent utilization of FISA came during a time when DOJ’s Office of Inspector General

conducted an audit of FBI FISA applications and determined that it does “not have confidence

that the FBI has executed its Woods Procedures in compliance with FBI policy.”

https://oig.justice.gov/sites/default/files/reports/a20047.pdf.

   13. A separate issue that arose in the criminal proceedings was the existence of various audio

recordings made by the CHS “Mo” of his discussions with Young regarding, among other things,

affinity for the FTO, actions to be taken in support of the FTO and the eventual purchase of the

Google Play gift cards that served as the foundation for Young’s arrest and prosecution. Young

was entitled to all such recordings pursuant to Federal Rule of Criminal Procedure 16, as well as

the Due Process Clause of the Fifth Amendment to the Constitution. On the eve of Young’s trial,

the U.S. Government made last-minute classified Jencks productions of communications among

FBI agents regarding the number of audio recordings made of the discussions the CHS “Mo” had

with Young. United States v. Young, 916 F.3d 368, 383 (4th Cir. 2019), cert. denied Young v.

United States, 140 S.Ct. 113 (2019). Within the space of a few days, the number of occasions on


                                                  5
         Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 6 of 12




which CHS Mo “neglected” to wear a wire during his meetings with Young repeatedly evolved

in the FBI agents’ emails. First, “one or two” meetings were “not recorded.” Then it was four

“unrecorded” meetings. Then it was six. Obviously, these discrepancies raise significant

questions about the integrity of DOJ/FBI’s identification and production of responsive records.

   14. Before trial, Young had asked the government whether the CHS “Mo” had made

recordings of him that were destroyed or otherwise not produced. The government replied that

Young was not entitled to know. The government’s position was that the first recorded meeting

between Young and the CHS “Mo” was from July 2014. That is also what the CHS “Mo”s FBI

agent handler testified at trial. The CHS “Mo”, however, testified during trial he had at least six

meetings with Young from May to June 2014, and he stated under oath that “all of them were

recorded.”

   15. In fact, the government inadvertently produced to Young’s defense team an audio CD

labeled “May 2014.” The CD’s recorded conversation between Young and the CHS “Mo”

tracked dialogue in a previously produced FBI memo “summarizing” a Young/Mo meeting—

whose date the government redacted. The memo falsely represented that the May 2014 meeting

was unrecorded. It contained other forms of false evidence: dialogue represented that Young

made a comment supporting terrorism. But on the recording, Young questions whether it is

appropriate for jihadists to challenge a country’s legitimate government.

   16. Multiple pieces of trial evidence intimated that additional audio recordings, believed to

be as many as six in number from May and June 2014, with the CHS “Mo” containing

potentially exculpatory information existed but were never produced during his criminal

prosecution. Or, alternatively, that these potentially exculpatory recordings were destroyed by

the CHS or a government official, a fact not revealed to Young, and documents exist that would


                                                 6
         Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 7 of 12




demonstrate this to be the case. To date, the government has never denied that these unproduced

or possibly destroyed audio recordings actually exist(ed), even though Young has made the claim

in court many times.

   17. Young was convicted by a jury in 2017 on one count of attempting to provide material

support to a designated FTO and two charges of obstruction of justice. Washington Post, Former

D.C. area police officer found guilty of trying to back Islamic State, December 18, 2017,

https://www.washingtonpost.com/local/public-safety/former-dc-area-police-officer-found-guilty-

of-attempting-to-back-islamic-state/2017/12/18/0bbca6b2-e40c-11e7-833f-

155031558ff4_story.html (last accessed March 14, 2021). In 2018, he was sentenced to fifteen

years in prison. See https://www.justice.gov/opa/pr/former-police-officer-sentenced-attempting-

support-isis. The two obstruction charges were later thrown out by the Fourth Circuit.

Washington Post, “Two ISIS-related convictions against former D.C. Metro police officer

vacated,” February 22, 2019, https://fredericksburg.com/news/crime_courts/two-isis-related-

convictions-against-former-d-c-metro-police-officer-vacated/article_9c408c7a-36b4-11e9-ae77-

fbb9c839c902.html (last viewed March 14, 2021). Upon resentencing, Young was again given

fifteen years. See United States v. Young, 818 Fed. Appx. 185, 188 (4th Cir. 2020), re’hrg denied

United States v. Young, 2020 U.S. App. LEXIS 21865 (4th Cir., July 14, 2020).

   18. The FOIA/PA requests underlying this litigation seek the disclosure of the records that

were withheld from Young during his criminal prosecution. Those records include not only the

relevant FISA documentation upon which the U.S. Government was permitted to conduct

extensive electronic and physical surveillance of Young, but records pertaining to the existence

of audio recordings that Young maintains do, in fact, exist and contain relevant and material,

exculpatory information that was never produced at trial, or a record of their destruction.


                                                 7
        Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 8 of 12




                                  COUNT ONE (DOJ/NSD)

   19. Young repeats and realleges paragraphs 5 through 18 above, inclusive.

   20. By letter dated January 3, 2020, Young, through his attorney, submitted a FOIA/PA Act

request to DOJ’s National Security Division (“NSD”) and to the FBI. The request was

accompanied by a properly executed Privacy Act Authorization from Young.

   21. The request sought the following records:

       1. A copy of all FISA applications seeking surveillance of Nicholas Young, as
          referenced in the government’s aforementioned public FISA notice, including any
          related certifications, exhibits, and annexes.

       2. Any order or other approval from the Foreign Intelligence Surveillance Court (FISC)
          regarding those FISA applications.

       3. A copy of any and all applications for renewal of the surveillance authority granted
          in the aforementioned order or other approval from the FISC, including any related
          certifications, exhibits and annexes.

       4. Any and all orders or approvals from the FISC regarding requests for renewal of the
          surveillance authority concerning Nicholas Young.

       5. If Mr. Young was not the “target” of the FISA application(s), documents or records
          sufficient to show the purported probable cause used to “establish” that (i) each
          facility or place at which Mr. Young’s electronic surveillance was directed was
          being used, or was about to be used, by a foreign power or an agent of a foreign
          power and (ii) that Mr. Young’s premises, subject to FISA physical search, was or
          was about to be owned, used, possessed by, or was in transit to or from the “target”
          of the FISA application.

       6. Documents, records, and communications concerning (i) the number of consensual
          audio recordings of Mr. Young made by CHS “Mo,” (ii) whether any of those
          recordings were destroyed, misplaced, lost, or otherwise withheld from production
          to Mr. Young, (iii) any “validation reports” or CHS file concerning “Mo,”
          (iv) whether any information was withheld from, or not placed in, the validation
          report for “Mo.”

   22. DOJ NSD denied the FOIA/PA Act request in full, stating that it was refusing to

confirm or deny the existence or non-existence of responsive records. DOJ NSD indicated that




                                               8
         Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 9 of 12




the existence or non-existence of responsive records is a classified fact. DOJ NSD designated

the FOIA/Privacy Act request as Request No. 20-142.

   23. Young submitted a timely appeal for DOJ NSD’s denial. The appeal was designated as

Appeal No. DOJ-AP-2020-001881.

   24. In a letter dated April 24, 2020, DOJ’s Office of Information and Policy (“OIP”)

reversed in part and affirmed in part DOJ NSD’s denial. DOJ OIP affirmed DOJ NSD’s refusal

to confirm or deny the existence or non-existence of records responsive to the first five

categories of information sought in Young’s FOIA/PA Act request. DOJ OIP, however,

remanded back to DOJ NSD line item #6 from Young’s FOIA/PA regarding records concerning

discussions with “Mo”.

   25. To date, no response has been received from DOJ NSD with respect to that remand.

   26. Young has exhausted all required administrative remedies with respect to line items #1-

5 of his FOIA/PA request. Young has also now constructively exhausted all required

administrative remedies with respect to line item #6 of his FOIA/PA request.

   27. Young is entitled to receipt of non-exempt copies of all records responsive to his

FOIA/PA request.

                                   COUNT TWO (DOJ/FBI)

   28. Young repeats and realleges paragraphs 5 through 18 above, inclusive.

   29. By letter dated January 3, 2020, Young, through his attorney, submitted a FOIA/PA

request to the FBI. The request was accompanied by a properly executed Privacy Act

Authorization from Young.




                                                 9
        Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 10 of 12




30. The request sought the following records:

       1. A copy of all FISA applications seeking surveillance of Nicholas Young, as
          referenced in the government’s aforementioned public FISA notice, including any
          related certifications, exhibits, and annexes.

       2. Any order or other approval from the Foreign Intelligence Surveillance Court (FISC)
          regarding those FISA applications.

       3. A copy of any and all applications for renewal of the surveillance authority granted
          in the aforementioned order or other approval from the FISC, including any related
          certifications, exhibits and annexes.

       4. Any and all orders or approvals from the FISC regarding requests for renewal of the
          surveillance authority concerning Nicholas Young.

       5. If Mr. Young was not the “target” of the FISA application(s), documents or records
          sufficient to show the purported probable cause used to “establish” that (i) each
          facility or place at which Mr. Young’s electronic surveillance was directed was
          being used, or was about to be used, by a foreign power or an agent of a foreign
          power and (ii) that Mr. Young’s premises, subject to FISA physical search, was or

           was about to be owned, used, possessed by, or was in transit to or from the “target”
           of the FISA application.

       6. Documents, records, and communications concerning (i) the number of consensual
          audio recordings of Mr. Young made by CHS “Mo,” (ii) whether any of those
          recordings were destroyed, misplaced, lost, or otherwise withheld from production
          to Mr. Young, (iii) any “validation reports” or CHS file concerning “Mo,”
          (iv) whether any information was withheld from, or not placed in, the validation
          report for “Mo.”

   31. To date, no substantive response has been received from the FBI.

   32. Young has constructively exhausted all required administrative remedies with respect to

his FOIA/PA request.

   33. Young is entitled to receipt of non-exempt copies of all records responsive to his

FOIA/PA request.




                                                10
        Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 11 of 12




                                COUNT THREE (DOJ/NSD/FBI)

   34. Young repeats and realleges paragraphs 5 through 18 above, inclusive.

   35. By letter dated January 3, 2020, Young, through his attorney, submitted a FOIA/PA

request to NSD and FBI and requested expedited processing pursuant to 5 U.S.C.

§ 552(a)(6)(E)(1) and 28 C.F.R. § 16.5(e)(1) (iii), (iv), particularly given that any delay in the

production of responsive materials would result in the “loss of substantial due process rights.”

§ 16.5(e)(1)(iii). Specifically, the existence of these materials and their content would amount

to materials the government was required to produce before Young’s trial pursuant to due

process rights established in Brady v. Maryland, 373 U.S. 83 (1963) and its progeny.

Accordingly, Young requires the information in seeking post-conviction relief for which he has

a statutory deadline.

   36. By letter dated February 6, 2020, DOJ OIP denied Young’s request for expedited

processing.

   37. No further exhaustion of administrative remedies is required.

WHEREFORE, Plaintiff Nicholas E. Young prays that this Court:

   (1) Orders the Defendant to disclose non-exempt copies of the requested records in their

entirety and make copies promptly available to the Plaintiff;

   (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552 (a)(4)(E),

5 U.S.C. § 552a(g)(3)B), and/or 28 U.S.C. § 2412 (d);

   (3) expedite this action in every way pursuant to 5 U.S.C. § 552(a)(6)(E)(1), 28 C.F.R.

§ 16.5(e)(1) (iii), (iv) and 28 U.S.C. § 1657 (a); and,

   (4) grant such other relief as the Court may deem just and proper.

Date: March 20, 2021


                                                 11
Case 1:21-cv-00739 Document 1 Filed 03/20/21 Page 12 of 12




                       Respectfully submitted,

                              /s/ Mark S. Zaid
                       __________________________
                       Mark S. Zaid, Esq.
                       D.C. Bar #440532
                       Bradley P. Moss, Esq.
                       D.C. Bar #975905
                       Mark S. Zaid, P.C.
                       1250 Connecticut Avenue, N.W.
                       Suite 700
                       Washington, D.C. 20036
                       (202) 454-2809
                       (202) 330-5610 fax
                       Brad@MarkZaid.com
                       Mark@MarkZaid.com

                       Attorneys for the Plaintiff




                                 12
